Citation Nr: 0312079	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-11 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to February 14, 2000 
for a 100 percent rating for Chrohn's disease with an 
inflammatory bowel, Barrett's esophagus and a 
gastroesophageal reflux disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1991 to June 
1995.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Additional evidence has been received and added to the record 
since certification of the appeal to the Board.  The RO has 
not had the opportunity to readjudicate the issue on appeal 
with consideration of this additional evidence.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  Further, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 1, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii) (2002) and 
noted that 38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration. 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO must readjudicate the issue on 
appeal with consideration of all 
pertinent evidence received since 
issuance of the July 2002 statement of 
the case.  If the benefit sought is not 
granted, the RO must provide the 
appellant and his representative a 
supplemental statement of the case, and 
afford the appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board, as indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




